Title: To John Adams from John Jay, 4 July 1788
From: Jay, John
To: Adams, John


          
            Poughkeepsie 4 July 1788
          
          I congratulate you my dear Sir! most cordially on your Return to your native Country, and am greatly pleased with the Reception you have met with— You deserve well of your country, and I am happy to find that the acknowledgment of your Services is not left solely to Posterity.
          our convention is still sitting. The opposers of the Constitution have proposed many amendments. As yet we proceed with much Temper and moderation— I am not without Hopes of an Accommodation, altho’ my Expectations of it are not sanguine.
          Be pleased to present my Compliments & congratulations to Mrs. Adams, and believe me to be with sincere Esteem and Regard / Dr. Sir / your affecte. Friend & Servt
          
            John Jay—
          
        